Citation Nr: 1752808	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  14-41 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Gannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for hepatitis C. 

In June 2016, the Veteran testified at a hearing before the undersigned during a videoconference hearing; a transcript of that hearing is of record.  In February 2017, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is again REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board is of the opinion that additional development is required before the Veteran's claim can be decided.

The Board previously remanded this claim for an addendum opinion on the nature and etiology of the Veteran's hepatitis C in February 2017. The Veteran was provided with a VA examination in accordance with that remand order in March 2017. The examination was conducted by a D.O. After examining the Veteran, the examiner opined that the Veteran's hepatitis C was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. 

The examiner's stated rationale was that while the Veteran was diagnosed with hepatitis C in 2011, "The period of time in which [the] Veteran acquired hepatitis C cannot be determined without resorting to mere speculation because hepatitis C can remain in the system unnoticed for decades." The examiner further concluded that although he was aware of the Veteran's contention that he received a vaccination from an air gun in Vietnam, there was no evidence of such a vaccination in service. The examiner noted that the Veteran denied a history of high-risk behaviors associated with hepatitis C exposure, but nevertheless concluded that there was insufficient evidence to establish an in-service connection to his current diagnosis.

Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for that opinion, or the basis must be otherwise apparent in the Board's review of the evidence. Jones v. Shinseki, 23 Vet. App. 382, 390 (2009). It must also be clear that the physician has considered "all procurable and assembled data." Id. (citing Daves v. Nicholson, 21 Vet. App. 46 (2006)).  Finally, the physician must clearly identify precisely what facts cannot be determined. Id.

Here, there was no such basis provided by the examining VA physician, nor is one otherwise apparent based on the Board's review of the available evidence. The examiner here essentially stated that while the Veteran was diagnosed with hepatitis C in 2011, it is possible that he had the virus in his system for decades. The examiner did not identify which facts cannot be determined, other than merely restating that the Veteran did not report a history of risk factors classically associated with hepatitis C exposure.  Moreover, the fact that hepatitis C can remain in the system unnoticed for decades is a fact that supports a relationship between the Veteran's hepatitis C and his military service.

In addition, the examiner's consideration of all procurable and assembled evidence was incomplete. The examiner's opinion states "there is no evidence to indicate [unsanitary air gun vaccinations] occurred" in service. This opinion is unaccompanied by a rationale. The Veteran stated during his Board testimony that he believes he received an unsanitary injection while he was serving in Vietnam. There are two documented instances showing that the Veteran received injections while in Vietnam, as reflected in his service treatment records: first, a "H.K. Flu" vaccine shot in February 1969, and second, a series of rabies shots after an encounter with a dog in March 1969. 

Based on the above, the Board finds the March 2017 opinion inadequate, and a remand is therefore warranted for a new opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination or opinion when developing a service connection claim, it must provide an adequate one).

Ongoing VA medical records should also be obtained, to include from Salisbury VA Medical Center and the Charlotte VA Outpatient Clinic. 38 U.S.C. § 5103A(c) (2012); see also Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (VA has a duty to assist in obtaining sufficiently identified VA medical records regardless of their relevance).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file any outstanding VA treatment records, dated since August 9, 2017, to include records from the Salisbury VA Medical Center and Charlotte VA Outpatient Clinic which have not already been associated with the claims file.

2. Request an opinion from an appropriate specialist physician for determination of the etiology of the Veteran's hepatitis C disability. The entire claims file must be made available to the physician, and the physician must confirm that such records were reviewed.

Following a complete review of the claims file and completion of the clinical evaluation, the physician should provide the following medical opinion:

Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's currently diagnosed hepatitis C had its onset during or is related to his period of active military service?

In rendering the opinion above, the physician should specifically consider the Veteran's contention that he received an air gun vaccination during his service in Vietnam. The physician should consider the Veteran's service treatment records showing that he was administered two vaccines during his overseas service, to include (1) a March 1969 record showing the Veteran was given a series of rabies vaccine shots in Vietnam after an encounter with a dog, and (2) a February 1969 record showing the Veteran was administered an "H.K. Flu" vaccine in Vietnam.

Finally, in rendering the opinion, the physician should consider (1) the Veteran's January 2013 positive report of having had hemodialysis in a hepatitis C risk factor questionnaire and (2) VA treatment records from VAMC Salisbury in July 2011 in which the Veteran stated he got a left-ear piercing after service.

All opinions expressed should be accompanied by supporting rationale. The physician should also provide a complete explanation for any opinion provided. If the physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  In this regard, a definitive answer is not required; rather it need only be indicated whether it is at least as likely as not that the hepatitis C is related to or had its onset in service.  Thus, the fact that hepatitis C can remain in the system unnoticed for decades is not a basis for declining to render an opinion (as indicated by the D.O.), rather, this fact supports a relationship between the hepatitis C and the Veteran's military service.

3. After the additional evidence is received, readjudicate the claim on appeal. If any benefit sought is not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

